Citation Nr: 0024591	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.

The Board notes that a November 1996 statement of the case 
addressed the issue of entitlement to service connection for 
a right inguinal hernia repair, for which service connection 
had been denied in the July 1996 rating decision.  However, 
the Board finds that it does not have jurisdiction over this 
issue.  The veteran did not submit a notice of disagreement 
(NOD) with the denial of service connection for right 
inguinal hernia repair: the October 1996 NOD does not refer 
to a hernia condition, even though it specifically mentions 
claims for five other disabilities and provides detailed 
arguments in their support.  Therefore, this correspondence 
may not be construed as an NOD with the hernia claim.  
Governing VA regulations stipulate that a notice of 
disagreement is "[a] written communication... expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result...."  38 C.F.R. § 20.201 (1999).  

Similarly, the veteran's November 1996 VA Form 9, substantive 
appeal, addresses his heart condition claim and provides 
additional contentions in its support, but is completely 
silent regarding the hernia claim.  Accordingly, this 
correspondence may not be construed as a substantive appeal 
with the hernia claim.  38 C.F.R. § 20.202 (1999).

The Board also recognizes that a March 1998 VA Form 9 
substantive appeal requested a personal hearing at the RO, 
which was never held.  However, the Board finds that a remand 
for a personal hearing is not necessary.  The veteran's 
request was made in the context of claims for an increased 
evaluation for PTSD, service connection for hepatitis, and 
service connection for a back condition.  In addition, a July 
1998 VA Informal Conference Report provides that the veteran 
decided to report for a VA examination in lieu of a personal 
hearing on these issues.  

As an aside, the Board notes that in a signed statement 
received in March 1999, the veteran withdrew any pending 
appeal with regard to the service-connected PTSD and low back 
strain, as well as with regard to service connection for 
residuals of chronic hepatitis.  As such, a determination as 
to the timeliness of a substantive appeal with regard to such 
issues, and hence, the Board's jurisdiction, is moot.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has arteriosclerotic heart disease, 
related to clinical findings made during his active service.  


CONCLUSION OF LAW

Arteriosclerotic heart disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the heart murmur he had while on 
active duty is related to his current arteriosclerotic heart 
disease.  As the veteran continues to suffer from 
arteriosclerotic heart disease, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  More specifically, the 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a heart disability is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Based on a careful review of the evidence of record, the 
Board finds that the evidence warrants service connection for 
a heart disability.  In this regard, the Board first notes 
that the veteran's service medical records confirm that he 
had a heart murmur during his active duty.  Records show that 
in December 1973 he complained of right upper quadrant 
abdominal pain associated with nausea.  Physical examination 
of the veteran's heart indicated a grade II/VI systolic 
murmur in the left sternal border.  The rest of the veteran's 
physical examination was normal.  The admission and discharge 
diagnosis was anicteric hepatitis.  

The Board also notes that the veteran's post-service medical 
records demonstrate that he currently has a diagnosed heart 
disability, related to his heart murmur.  The claims file 
contains reports of various VA cardiac tests conducted in 
April and May 1997, which were reviewed by a VA examiner in 
October 1997.  The October 1997 report indicates that the 
veteran underwent a stress EKG examination in April 1997, 
which was equivocal.  He then underwent a cardiac 
catheterization that demonstrated normal cardiac vessels.  
The veteran underwent another stress EKG examination in May 
1997 that resulted in a diagnosis similar to that from the 
April EKG test.  Finally, a myocardial perfusion exercise 
stress test with Persantine Thallium was performed.  The 
reading was mild ischemic heart changes in the anterior wall 
that were reversible, a small area of mild reversible 
ischemic changes in the inferolateral wall, and mild 
reversible ischemic changes in the proximal interseptal wall.  
It was noted that the distribution of these areas raised the 
question of three-vessel involvement.  In summarizing the 
test results, the examiner concluded that the veteran 
currently had symptomatic arteriosclerotic heart disease, and 
that this arteriosclerotic heart disease was related to the 
veteran's systolic murmur.

The VA examiner also observed that the report of a VA 
examination conducted in April 1997 was deemed 
unsatisfactory.  The examiner commented that the April 1997 
examination report went out under his name.  However, the 
examiner related that he had never examined the veteran 
before, and that the veteran claimed to have never seen him 
before.  The examiner stated that the wording in the April 
1997 report was not typical of his own wording in the 
slightest and that he did not execute that report.  The 
examiner stated that the present evaluation was genuinely 
done under his name, and the diagnoses were offered after a 
review of the record.  The examiner noted that he had 
enclosed pertinent laboratory, radiographic examination and 
cardiac evaluation findings for this report.

The Board notes that the record does not reflect that the RO 
readjudicated the issue on appeal following receipt of the 
October 1997 VA examiner's medical report and associated 
diagnostic test reports.  However, in light of the grant of 
service connection for arteriosclerotic heart disease herein, 
the veteran is deemed to not be prejudiced by the Board's 
failure to Remand the appeal to the RO for consideration of 
this additional evidence.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In light of the competent medical evidence that the veteran 
currently suffers from symptomatic arteriosclerotic heart 
disease, related to physical findings made during his 
service, the Board concludes that the evidence of record 
supports a grant of service connection for arteriosclerotic 
heart disease.  


ORDER

Service connection for arteriosclerotic heart disease is 
granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

